DETAILED ACTION
Applicant’s amendments and remarks, filed August 9, 2021, are fully acknowledged by the Examiner. Currently claims 1-17 are pending with claims 15-17 newly added, claims 4, 11, 12 and 14 withdrawn, and claims 1, 4-7, and 11-14 amended.  Applicant’s amendments to claim 7 have obviated the previously-filed objection to the claim. The following is a complete response to the August 9, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Species C in the reply filed January 29, 2021 is acknowledged. Claims 4, 11, 12 and 14 remain withdrawn as directed towards non-elected Species A and B.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper and lower coagulating jaws characterized by a central plane that is angularly offset from the longitudinal axis of the device” as in claim 1, that the “central plane […] is offset from the longitudinal axis of the device by at least 45 degrees” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Regarding claim 1, the claim has been amended to read that the upper and lower coagulating jaws of the bipolar device are “characterized by a central plane that is angularly offset from the longitudinal axis of the device” therein. As a preliminary matter, the Examiner notes that Applicant has pointed to various portions of the Specification and Drawings to support this limitation in the August 9, 2021 remarks including figures 19 A/B and [0173] of the published application. The Examiner has reviewed the instant disclosure including these portions of the application but has failed to find any verbatim support of the inclusion of a central plane of the coagulating jaws of the bipolar device in the Specification. Rather, the specification is completely devoid of any recitation of the term “central plane”. Turning to the figures, the Examiner recognizes that multiple depictions of the coagulating jaws are shown therein. The figures, however, fail to clearly delineate “a central plane” as recited in the claim. While Applicant has provided an annotated figure on page 11 of the Remarks depicting an angular offset plane that seemingly runs through the middle of the gap at 408, the Examiner fails to find that the assertion of this as the “central plane” of the coagulating jaws is implicitly supported by the structure shown in the figures or the disclosure in the Specification. 
The coagulating jaws of the bipolar device are a complex shape with no specific symmetry in the view shown in figure 19A. The Examiner is of the position that Applicant’s arbitrary defining of the “central plane” as passing into/out of the page in figure 19A and extending through the gap 408 goes beyond the originally-filed disclosure and is outside what 
Regarding claim 15, the claim recites further limitations with respect to the central plane including that such “is offset from the longitudinal axis of the device by at least 45 degrees”. The Examiner is of the position that since the “central plane” is not supported by the disclosure as noted in the rejection of claim 1 above, that the further limitations of the central plane in claim 15 are equally unsupported in the disclosure. As a matter of completeness, the Examiner notes that [0173] of the published application establishes that the upper and lower jaws (428/408) are “disposed at an angle of about 45 degrees” therein. This recitations supports a narrow range of angular measurements around the 45 degrees that are disclosed in view of the relative term of “about”. However, even if the new matter issue with the “central plane” was corrected, the claim would still not be in compliance with the written description requirement of 35 U.S.C. 112(a) given that the full scope of the claim limitation of “at least 45 degrees” is not supported by the disclosure. Specifically, angular measurements above the range contemplated by “about 45 degrees” as in [0173] are not supported by the disclosure. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites the term "substantially" therein. This term is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, one of ordinary skill would not be reasonably apprised as to how near/far to parallel each of the tissue-gripping portions would necessarily need to be to qualify as being “substantially parallel”. Claims 8-10 are rejected due to their respective dependency on claim 7. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pannell et al. (US Pat. Pub. 2008/0105265 A1) further in view of Yoon (US Pat. No. 5,797,958).
Regarding claim 1, Pannell provides for a method for performing a vasectomy comprising the steps of 
a. locating a vas deferens within a scrotum (see [0094] and figure 1 providing for the locating of the vas duct), 
5b. placing a tissue-capturing distal end of a clamp about a portion of scrotal tissue that includes a length of the vas deferens located in step (a) so as to temporarily isolate said length of vas deferens (see [0094] with clamp 300 and figures 20/21 with the retaining of tissue within the clamp 300), 
c. providing a bipolar device (device 100 as in at least figures 9 and 20-28) having a proximal handle portion that defines a longitudinal axis of the device (handle portion at one or 104/150) and a distal clamping portion 10characterized by a pair of opposingly-faced, upper and lower coagulating jaws (see figure 14 with jaws 114 and 162) (i) characterized by a central plane that is angularly offset from the longitudinal axis of the device (an arbitrary plane can be defined by at least a portion of 114/162 with the plane being angularly offset from the longitudinal axis the device), (ii) movable between open and closed positions (opening/closing of 114/162), and (iii) provided with inner-facing cutting edges that engage to define a curved interior perimeter having a lateral opening sized to permit said upper and 15lower coagulating jaws to be positioned around said tissue-capturing distal end of said excising clamp or hook that retains said isolated length of vas deferens (cutting edges formed at the intersections of the surfaces defining the curved interior perimeter of 114 and 162 as in at least figure 25), 
d. tightly closing said coagulating jaws about the tissue-capturing distal end of said excising clamp, to thereby define (i) a first area of clamped vas tissue 20disposed between said closed coagulating jaws and (ii) a convex second area of vas tissue that includes said isolated length of vas deferens isolated by the tissue-capturing distal end of said excising clamp (as in figures 22-28 with the portion clamped between 114 and 162), 
e. activating said bipolar device so as to coagulate said first area of clamped vas tissue (see [0094] discussing the thermal coagulation via the application of RF energy),  25andand 
g. removing said upper and lower coagulating jaws from the isolated vas tissue immediately after step (removal of the device having the jaws with 114/162 from the tissue after treatment).  
While Pannell contemplates that excising of some or all of the convex area of unclamped vas tissue including the isolated length of the vas deferens (see at least [0094]-[0096] discussing the removal of the tissue portion 360), and Pannell provides for the use of removal of the tissue  of said excising clamp to interact with the sharpened inner edges of the coagulating jaws of said coagulating bipolar device.
Yoon discloses a similar tissue clamping device as that of Pannell which provides for a hook shaped portion of a grasping device that it blunt and functions to grasp a portion of tissue including a duct (see col. 7; 24-36). Yoon then further provides for the clamping device to provide for excising tissue disposed between the jaws of the excising clamp (see col. 7; 36-46 disclosing the cutting). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an end effector arrangement as in Yoon in place of the end effector of the clamp 300 of Pannell to provide for a single device in the form of an excising clamp that provide for both non-cutting grasping of the vas deferens and vas sheath, while then also providing for the excising of the tissue portion 360 as in [0096] of Pannell when the excising clamp is slid in a direction normal to a plane defined by the coagulating jaws (via the further closing of the jaws with a component of movement in a direction normal to an arbitrary plane defined between the jaws of the combined end effector arrangement). In providing the combined excising clamp arrangement, a single device can provide for the excising treatment thereby simplifying the treating and eliminating the need to use a third surgical device as in [0096] of Pannell to provide for the requisite removal of the tissue 360. The combined device would then further provide for the sliding of the distal portion of that combined clamp 
Regarding claim 2, Pannell in combination with Yoon provides that the isolation of step (b) further comprises the step of dissecting said vas tissue from the scrotum (via the excising clamp per the combination above providing for dissecting to provide for the removal of 360).  
Regarding claim 3, Pannell provides that the method is performed without removing said vas tissue from the scrotum (via the methodology shown in figures 22-29 and the disclosure in [0094] providing for the vas tissue to remain in the scrotum during treatment).  
Regarding claim 5, Pannell provides for the tissue clamp 300 to be formed of a suitable dielectric material that is configured for use with a bipolar coagulating device as described in claim 1 and in accordance with the method of claim 1, said clamp comprised of a pair hinged arms defining the longitudinal axis of the clamp that are connected by a pivot point (see figures 15-17, 302 and 304 joined by 306), wherein: 20a. each hinged arm is provided with coordinating finger grips (310) at its respective proximal ends and coordinating tissue-gripping portions at its respective distal ends (314/316), b. said proximal ends are connected by a ratchet and pawl mechanism that retains said tissue gripping jaws in a closed, clamped configuration (320). Pannell fails to specifically provide that 25the tissue-gripping portions are provided with perimetral cutting edges suitably sharpened so as to permit excision of scrotal tissue.  
Yoon the further discloses a similar device as that of Pannell which provides for a similarly shaped excising clamp that functions to grasp a portion of tissue including a duct (see figure 12, with the grasping portion at 404/406 as well as 480/482). Yoon also provides for the device to provide for excising tissue disposed between the jaws of the excising clamp (via the 492) via the use of interior surfaces that have cutting edges that are sharped to permit an excision of scrotal tissue (via the sharpened surface at 492). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an end effector arrangement as in Yoon in place of the end effector of the excising clamp of Pannell to provide for a single device in the form of an excising clamp that provide for both non-cutting grasping of the vas deferens and vas sheath, while then also providing for the excising of the tissue portion 360 as in [0096] of Pannell. In providing the combined excising clamp arrangement, a single device can provide for the excising treatment thereby simplifying the treating and eliminating the need to use a third surgical device as in [0096] of Pannell to provide for the requisite removal of the tissue 360. 
Regarding claim 6, in view of the combination with Yoon, the coordinating tissue-gripping portions comprise a pair of mating semi-circular jaws that together circumscribe a small eyelet through which a vas duct may be threaded (see figure 12 of Yoon with the eyelet formed by the semicircles at 404/406).  
30Regarding claR Regarding claim 7, in view of the combination with Yoon, the tissue-gripping portions are defined by two substantially parallel, planar, and laterally opposed portions (upper and lower) (surfaces along 488/486), each of which is provided with a distal-most vertically opposed portion (upper and lower) that is relatively perpendicular to the longitudinal axis of the 34/37Attorney Docket No: SIG-001PCT device (vertical surface along the semi-circles to 404/406), further wherein said upper and lower laterally opposed portions comprise symmetrical mirror images and likewise (as in figure 12), said upper and lower vertically opposed portions are symmetrically disposed, whereby pivoting the hinged arms brings the upper and lower vertically opposed portions into contact, such that 
Regarding claim 8, further in view of Yoon, the respective terminal surfaces and corresponding cutting edges are planar (via the planar surfaces as in figure 12).  
Regarding claim 13, Pannell provides for 10Regarding claim 13, a vasectomy kit comprising: a. the excising clamp of claim 5 (see the rejection of the claim 5 above) and b. a bipolar device having a proximal handle portion that defines a longitudinal axis of the device (handle portion at one or both of the proximal ends of 104/150)) and a distal clamping portion characterized by a pair of opposingly-faced, upper and lower arcuate 15 jaws (see figure 14 with the jaws 114 and 162) that are (i) angularly offset from the longitudinal axis of the device (at least a portion of 114/162 are angularly offset from the longitudinal axis of the device), (ii) movable between open and closed positions (114and 162 are movable as claimed to clamp/unclamp tissue), and (iii) provided with sharpened inner edges that engage to define a curved interior perimeter and a lateral opening sized to permit said upper and lower coagulating jaws to be positioned around the tissue-capturing distal portion of said 20excising clamp that is configured to retain an isolated length of the vas deferens (edges formed at the intersections of the surfaces defining the curved interior perimeter of 114 and 162 as in at least figure 25).
Regarding claim 15, Pannell further provides that the second plane is defined by said upper and lower coagulating jaws and is offset from the longitudinal axis of the device by at least 45 degrees. Such is in view of the defining of the central plane in the rejection of claim 1 above as an arbitrary plane defined by at least a portion of 114/162 with the plane being angularly offset from the longitudinal axis the device. Such a plane can be defined at a 45 degree or greater angle from the longitudinal axis.
114/162).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pannell et al. (US Pat. Pub. 2008/0105265 A1) further in view of Yoon (US Pat. No. 5,797,958) as applied to claim 7 above, and further in view of Emstad (US Pat. Pub. 2008/0077156 A1).
Regarding claims 9 and 10, while Yoon provides that that combined device can have patterns at 480/482 with the patterns having a number of disclosed shapes/arrangements (see col. 8; 23-28), Yoon fails to provide for the specific use of mirror-image serrated or complementary serrated surfaces. Emstad provides for the use of complimentary or mirror-image arrangements for jaws of a surfaces device (see [0033]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize either a complimentary or mirror-image serrated surface for the terminal surfaces and cutting edges of the combined device of Pannell and Yoon. Yoon already contemplates the use of a number of non-limiting patterns on the surfaces with serrated surfaces representing one of known number of arrangements to provide for a texture to a grasping surface that would work equally well as other discussed textures such as a diamond-like pattern. Further, Emstad readily provides that the use of complimentary or mirror-image arrangements for surfaces of a clamping device are known options in the art that would work equally as well as one another to provide for grasping of material therebetween.
Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 9-15 of the Remarks with respect to the prior rejection of claim 1 under 35 U.S.C. 103 as unpatentable over Pannell in view of Slater. Therein, Applicant contends that the combination of structure and steps set forth in the amended version of claim 1 “is neither disclosed nor fairly taught by the references of record.” Applicant specifically argues on pages 10-12 with respect to the requirements of the claimed jaws to be offset and alleges on page 11 that the “central plane of the jaws of Pannell ‘265 is in line with the longitudinal axis of the handpiece” in view of figures 11b/11c/13. Applicant continues on page 12 that “it is readily apparent that both the jaw (162) and the slot formed therein are symmetrically positions about the axis of the handle (152)”, that the central plane of Pannell is “positioned on the axis of the device” and that “they may not be fairly characterized as angularly offset as the pending claims demand”. This is not persuasive.
As a preliminary matter, the Examiner would like to highlight the issues with the claim limitation of the “central plane” noted above in the Drawing objections and 35 U.S.C. 112(a) rejections. The Examiner further notes that while Applicant contends that the limitation of “a central plane that is angularly offset from the longitudinal axis of the handpiece of the device” the Examiner is of the position that the limitation of the “central plane” can be interpreted in at least one other manner than specifically set forth in Applicant’s remarks. Specifically, the Examiner is of the position that the central plane per Pannell can readily be interpreted as “an arbitrary plane can be defined by at least a portion of 114/162 with the plane being angularly offset from the longitudinal axis the device”. This plane has been defined in the annotated figure above. 
As such, it is the Examiner’s position that Pannell readily provides for a central plane as required by the claim for at least the rationale set forth in the rejection and remarks above. The 
Turning to Applicant’s remarks on page 12 of the Remarks with respect to Applicant’s remarks regarding the cutting versus excision functionality, Applicant notes that the claim requires excision of some or all of the second area of vas tissue, that excision is to be interpreted as “to remove by cutting”, and that the end effector of Slate is “not capable of excising tissue but rather simply cutting it”. This is not persuasive. 
While Applicant has focused on the disclosure of Slater, the Examiner notes that the rejection of claim 1 is based on the combined teachings of Pannell and Yoon. The naming of Slater as the reference in the body of each of the rejections was a grammatical error on the Examiner’s part when drafting the rejection which did not accurately reflect the citation of Yoon in the heading of each rejection. 
For the sake of completeness, the Examiner notes that the prior combination was based on the teaching in [0096] of Pannell disclosing that “removal of tissue portion 360 is accomplished by a second instrument, either a conventional cutting device such as, for instance, a scalpel, or by an electrosurgical instrument such as, for instance, a standard Bovie knife.” The Examiner is of the position that from at least this disclosure in the primary reference of Pannell that Pannell itself contemplates the excision of the tissue portion 360 can readily be accomplished by a standard cutting device known in the art contrary to Applicant’s allegations. The Examiner further notes that the combination with Yoon is believed by the Examiner to provide for a known standard cutting device that would readily be capable, in view of the disclosure of Pannell, to accomplish the claimed excision with excision even with the term 
Applicant further alleges on pages 12-15 that the combination of Pannell and Slater fail to establish a prima facie case of obviousness given that “the teachings of the cited prior art cannot be combined in accordance with the Examiner’s suggestion – at least not without undermining critical functionality and indeed operability”. Applicant alleges on page 12 that the combination proffered in the rejection of claim is to exchange “the electrosurgical cutting member (130) that is integral to the bipolar vasectomy device described by Pannell ‘265 may be exchanged for the laparoscopic hooks scissors described by Slater ‘785”. Applicant sets forth discussion on pages 12-13 with respect to material incompatibility with the Pannell and Slater references, and then continues on pages 13 that the combination would render the device of Pannell unsatisfactory for its intended purpose if combined as described by Applicant in the Remarks. To this end, Applicant displays a computer model of Applicant’s interpretation of the proffered combination set forth in the Remarks on pages 13 and 14 and concludes that the “it is physically impossible to use the Slater device as described in the Office Action”, “modifying the Pannell device so as to enable the combination would render the combined device unusable” and that there is “no reasonable expectation of success” when combining the teachings of Pannell and Slater. These arguments are not persuasive.
Again, for the sake of completeness, the Examiner notes that Applicant’s arguments set forth in the Remarks are based on an improper construction of the prior combination of teachings of in the cited references, whether taken as being with respect to Slater or Yoon. With respect to the excising clamp, the Examiner notes that such is set forth with respect to Pannell and being discussed in [0094] and at least figure as being formed by the clamp at 300. The clamp at 300 is 130/242/430/615 can be used to excise tissue including “a second instrument, either a conventional cutting device … or by an electrosurgical instrument”. 
The Examiner had then relied upon to the disclosure in Yoon to disclose a similar tissue excising device as that of Pannell which provides for a hook shaped portion of a grasping device that is blunt and functions to grasp a portion of tissue including a duct (see col. 4; 24-27). This position is also reflected in the updated rejections above with Yoon providing for a clamping device that also provides for cutting of tissue disposed between the jaws of the excising clamp. Such cutting by a clamping device is recognized by the Examiner as substantially within the scope of a “conventional cutting device” as per [0096] of Pannell.’
The instant rejection of claim 1 then specifically states that the combination of Pannell and Yoon is predicated on the utilizing “an end effector arrangement as in Yoon in place of the end effector of the excising clamp of Pannell to provide for a single device in the form of an excising clamp that provide for both non-cutting grasping of the vas deferens and vas sheath, while then also providing for the excising of the tissue portion 360 as in [0096] of Pannell when the excising clamp is slid in a direction normal to a plane defined by the coagulating jaws”. The combination does not contemplate the replacement of the cutting member 130 of Pannell with the entirety of the device of Yoon as would be alleged by Applicant on pages 12-13 of the Remarks and, as such, completely avoids Applicant’s alleged placement shown in the computer modelling on pages 13 and 14 of the Remark. 
prima facie case of obviousness for at least the reasoning set forth in the rejection and remarks above. Again, the combination is predicated on just the replacement of the end effector of Pannell with the arrangement set forth in Yoon to provide for both grasping and cutting (for subsequent excising) in view of the teaching in at least [0096] of Pannell. Pannell already provides for materials of construction for such an end effector that are capable of interacting with a bipolar clamping device. The combination as proffered above would not render the device and method of Pannell as unsatisfactory for its intended purpose given that Pannell itself contemplates for other devices for excision of tissue in [0096]. Further, one of ordinary skill in the art would recognize that the proffered combination would have a reasonable expectation of success given that Pannell contemplates alternative cutting devices  as in [0096]. 
As such, it is for at least the reasoning set forth in the Remarks above that the Examiner maintains that the combination of Pannell in view of Yoon does indeed establish a proper prima facie case of obviousness against claim 1 as well as readily addressing each and every limitation set forth in the amended version of the claim set forth in the August 9, 2021 response.
Conclusion
The Examiner notes that while the prior rejections of the claims listed the Yoon reference in the heading of each rejection, while then reciting Slater in the body of the rejection, Applicant's amendments to claim 1 to proffer new and altered subject matter not previously-presented in the claims have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794